DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph W. Schmidt (Reg. No. 36,920) on August 31, 2022.
The application has been amended as follows:
Claim 11. (Currently Amended) The apparatus of claim [[1]] 10, wherein the processing device, when executing program code, is further configured to cause a verification that the data restored on each of the set of storage arrays is identical on each of the set of storage arrays.
Claim 21, (Currently Amended) An apparatus comprising: 
at least one processing device comprising a processor coupled to a memory, the at least one processing device, when executing program code, is configured to:
manage generation of a backup copy of data in each of a set of storage arrays in an active-active storage configuration by causing one or more host devices that access the set of storage arrays to synchronously halt input-output operations associated with the set of storage arrays prior to causing the backup copy to be created in each of the set of storage arrays; [[and]]
cause a restore operation on each of the set of storage arrays using a respective backup copy created for each of the set of storage arrays; and 
cause a verification that the data restored on each of the set of storage arrays is identical on each of the set of storage arrays.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138